DETAILED ACTION
This office action is in response to the application filed on 09 November 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.

	Claims 1, 14-15, 17, 19-20 and 22 of instant application U.S. Patent Application 17/093,563 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-10 and 12 of U.S. Patent No. 10,832,171 B2, in view of Anand T. (US 2014/0179270 A1; Anand).
	Regarding claims 1, 14-15, 17, 19-20 and 22, claims 1-2, 5-6, 8-10 and 12 of U.S. Patent No. 10,832,171 B2 cover the limitations of claims 1, 14-15, 17, 19-20 and 22.
	Yet, although claims 1-2, 5-6, 8-10 and 12 of U.S. Patent No. 10,832,171 B2 do not appear to expressly teach,
	Anand discloses generate ranked findings associated with the data set based on a comparison of values (Anand: Anand: fig. 1, ‘outlier detection unit (ranking residuals)’ 112; [0043]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Anand’s method of generating ranked findings with limitations of claims 1-2, 5-6, 8-10 and 12 of U.S. Patent No. 10,832,171 B2 in order to help users of the combined system identify unusual or anomalous results which differ significantly from most of the data.
	
Further, claims 13 and 18 of instant application U.S. Patent Application 17/093,563 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 Lee), and further in view of Anand.
	Regarding claims 13 and 18, claims 1 and 5 of U.S. Patent No. 10,832,171 B2, in view of Lee and Anand, cover the limitations of claims 1 and 17.
	Claims 1 and 5 of U.S. Patent No. 10,832,171 B2, however, do not appear to teach findings are ranked according to relative deviation between the expected values and the observed values, and wherein the data visualization service continues to evaluate pairs of dimension attributes to determine additional findings, and report the additional findings as the ranked findings to the client system.
	Nonetheless, Lee discloses expected values (Lee: fig. 68, ‘predicted values’), and the data visualization service continues to evaluate pairs of dimension attributes to determine additional findings, and report the additional findings to the client system (Lee: fig. 68, ‘acceptable (within tolerance) predictions’ 6868 and ‘out-of-tolerance predictions’ 6867; [0332], disclosing ‘out-of-tolerance predictions’ 6867).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Lee’s expected values and data visualization service configured to evaluate pairs of dimension attributes to determine and report additional findings to a client system with limitations disclosed by claims 1 and 5 of U.S. Patent No. 10,832,171 B2 in order to provide more information to users of the machine learning and data visualization system so they can better understand relationships between dimension attributes in their data set.
	Still, even though claims 1 and 5 of U.S. Patent No. 10,832,171 B2, in view of Lee, does not expressly teach,
	Anand discloses findings are ranked according to relative deviation between values (Anand: [0043], “Residuals obtained for each observation under index I can be ranked by the outlier detection unit 112 to identify ranking of the residuals”).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Anand’s ranked findings with U.S. Patent No. 10,832,171 B2, in view of Lee, so the combined system can report the ‘out-of-tolerance predictions’ as the ranked findings to the client system. Additionally, the motivation for combining Anand’s ranked findings with U.S. Patent No. 10,832,171 B2, in view of Lee, would 
	
In addition, claims 16 and 21 of instant application U.S. Patent Application 17/093,563 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,832,171 B2, in view of Lee.
Regarding claims 16 and 21, claims 1 and 5 of U.S. Patent No. 10,832,171 B2 cover the limitations of claims 1 and 17.
However, although claims 1 and 5 of U.S. Patent No. 10,832,171 B2 does not expressly teach,
Lee discloses the data visualization service is adapted to automatically determine a data visualization algorithm for use in generating one or more visualizations (Lee: figs. 63-68; [0307-0308]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Lee’s data visualization service adapted to automatically determine a data visualization algorithm for generating one or more visualization with claims 1 and 5 of U.S. Patent No. 10,832,171 B2, therein improving the ability of users to understand their data by having relevant data visualizations presented to them.
	
	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 17/093,563 and corresponding claims of U.S. Patent 10,832,171 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
17/093,563
1,17,22
14,19
15,20
10,832,171 B2
1,5,9
2,6,10
4,8,12

	Also, shown below is a mapping between the limitations of independent claim 1 of instant application U.S. Patent Application 17/093,563 and independent claim 1 of U.S. Patent No. 10,832,171 B2.

10,832,171 B2 – claim 1
A system for use of machine learning in a data visualization environment, to automatically determine, for a set of data, one or more outliers or findings within the data set, comprising:
A system for use of machine learning in a data visualization environment, to automatically determine, for a set of data, one or more outliers or findings within the data set, comprising:
one or more computer systems or devices, including a microprocessor, and a data visualization service executing thereon that provides access to a database having a data set associated with a plurality of attributes and dimensions; and
one or more computer systems or devices, including a microprocessor, and a data visualization cloud service executing thereon that provides access to a data set associated with a plurality of attribute dimensions; and
wherein the data visualization service provides access by a client system to communicate requests for information associated with the data set, and receive at a user interface, findings associated with the data set and displayed as visualizations within the user interface;
wherein the data visualization environment, responsive to receiving a request from a client application, to provide an explanation of outliers or findings within the data set, operates according to a machine learning algorithm to:
wherein the data visualization service is adapted to: receive, from the client system, an indication of a target attribute of interest as provided within the data set: determine a plurality of dimension attributes associated with the data set:
determine a plurality of combinations representing pairs of attribute dimensions associated with the data set, from which a general explanation or pattern can be determined for one or more attributes; compare particular values for the one or more attributes, with the determined pattern for those attributes, including a process of:
for each of one or more pairs of the dimension attributes, calculate, for a first dimension attribute, expected values of the 




generate ranked findings associated with the data set based on a comparison of the expected values and observed values for the target attribute; and
generating outliers for each dimension attribute in the pair of attribute dimensions, based on discrepancies between the expected values and observed values; and
report the ranked findings to the client system, for use in generating a data visualization.
provide, to the client application, data describing outliers or findings for the one or more attributes associated the data set which outliers or findings are graphically displayed as visualizations of the data set, and continuing the process for additional pairs of dimension attributes, and providing an indication of additional outliers for display at the user interface


Claim Status
	Claims 1 and 13-22 are currently pending.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Further, the Applicants have met the requirements under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for the domestic benefit of non-provisional application 16/148,680 filed 01 October 2018 claiming benefit of provisional applications 62/566,263, 62/566,264,  62/566,265 and 62/566,271 under 35 U.S.C. 119(e) on 29 September 2017.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07 January 2021, 03 March 2021, 29 March 2021 and 12 October 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Thus, the information disclosure statements have been reviewed and considered by the examiner.
Claim Objections
	Claims 1, 17 and 22 are objected to because of the following minor informalities: for consistency in each independent claim, ‘data set’ should be recited as either ‘data set’ or as ‘dataset’ throughout the claim (as currently recited, both versions of ‘data set’ and ‘dataset’ are present).
	Claims 15 and 20 are objected to because of the following minor informalities: “based on discrepancies between expected and observed values” should be “based on discrepancies between expected and observed values.” (period is missing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 13-22  are rejected under U.S.C. 103 as being unpatentable over Lee et al (US 2015/0379429 A1; Lee), in view of Anand T. (US 2014/0179270 A1; Anand).
RE Claim 1, Lee discloses a system for use of machine learning in a data visualization environment (Lee: fig. 1, illustrating an environment of a machine learning service (MLS); [0307], disclosing the use of interactive user interfaces (UIs) by clients of the MLS for exploring visualizations of modeling results), to automatically determine, for a set of data, one or more outliers or findings within the data set (Lee: fig. 62, providing a flow diagram summarizing an interactive MLS where client users may modify settings to explore evaluation results; [0310-0312], disclosing the training of a model, and evaluation of the model on ‘new’, not previously seen, data to generate results for display (results interpreted as findings)), comprising:
one or more computer systems or devices, including a microprocessor, and a data visualization service executing thereon that provides access to a database having a data set associated with a plurality of attributes and dimensions (Lee: fig. 1, illustrating ‘system’ 100 comprising ‘raw data repositories’ 130 coupled with ‘input record handlers’ 160 (access to a database), fig. 70, ‘computing device’ 9000 comprising a plurality of ‘processors’ 9010a – 9010n (computer system including processors); [0089, 0102], divulging pre-processing of ‘input data records’ from ‘raw data’ repository, where ‘input data records’ may comprise variables of a variety of data types, and training of models (plurality of attributes and dimensions is implied), [0307-0308], visualization of results and use UIs by users to dynamically manipulate settings and observe effects of changed settings in real time (Lee’s ML service effectively provides a data visualization service as well)); and
wherein the data visualization service provides access by a client system to communicate requests for information associated with the data set, and receive at a user interface, findings associated with the data set and displayed as visualizations within the user interface (Lee: fig. 7, ‘data source creation request’ 712 (requests associated with a data set) → … → ‘basic statistics (mean, median, min, max, std dev) … ‘correlations’ 768 → ‘candidate groups of predictive variables’ 769 (findings associated with a data set), fig. 63, illustrating an example display of findings associated with a data set; [0313], “The client to whom the evaluation result data is displayed may use one or more of the controls to indicate desired or target values for one or more settings” (visualization on a client device));
wherein the data visualization service is adapted to:
receive, from the client system, an indication of a target attribute of interest as provided within the data set (Lee: fig. 68, illustrating a display view of an evaluation run of a regression model applied to a data set (predicted values interpreted as a target attribute of interest); [0332], “In graph 6820, the distribution of the acceptable predictions (i.e., predictions within the tolerance limit currently indicated by slider S1) and the out-of-tolerance predictions for different ranges of the true values is shown”):
determine a plurality of dimension attributes associated with the data set: for each of one or more pairs of the dimension attributes, calculate, for a first dimension attribute, expected values of the target attribute with respect to values of the target attribute associated with a second dimension attribute (Lee: fig. 68; [0332], disclosing evaluation results of a regression model (e.g., ‘M-0087’) run on input evaluation data set ‘EDS7’; please note, in order to determine errors between true/observed values of data set ‘EDS7’ and predicted/target values, Lee’s method implicitly determines a ‘plurality of dimension attributes associated with the data set’, and ‘for pairs of the dimension attributes, calculate, for a first dimension attribute, expected values of the target attribute with respect to values of target attributes associated with a second dimension attribute’),
determine observed values for the target attribute within the dataset (Lee: fig. 68, providing selections of types of error; [0332], teaching errors as difference between predicted value of an output variable and the true value (‘true value’ is interpreted as an ‘observed value’); in order to compute errors, Lee’s method implicitly determines observed/true values for the target attribute in the data set), and
report findings to the client system, for use in generating a data visualization (Lee: fig. 68; [0332], “Using the kinds of interactive controls shown in FIG. 68, MLS clients may be able to select the most appropriate definitions of error for their particular regression problem”).
However, although Lee does not appear to expressly teach,
Anand (in the field of anomaly detection) discloses the concept of generating ranked findings associated with a data set based on a comparison of values (Anand: fig. 1, ‘outlier detection unit (ranking residuals)’ 112; [0043], “The outlier detection unit 112 can be configured to compute residual values for each observation under index I by the following formula: Residuals=Fitted Value-Observed Value ... Residuals obtained for each observation under index I can be ranked by the outlier detection unit 112 to identify ranking of the residuals”); and
report the ranked findings to the client system, for use in generating a data visualization (Anand: [0043], “The process of ranking residuals plays an important role to identify outliers, wherein the obtained ranks can be plotted on a graph”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Anand’s concept of generating ranked findings associated with a data set based on a comparison of values, and report the ranked findings to a client, with Lee’s machine learning and data visualization system comprising a method of conducting a regression analysis on a data set to produce residual values based on a comparison of expected values and observed values for a target attribute so the combined Lee/Anand system can generate ranked findings associated with the data set based on a comparison of the expected values and observed values for a target attribute, and report the ranked findings to the client, for generating a data visualization. Further, the motivation for combining Anand’s concept of generating ranked findings and reporting the ranked findings to a client with Lee’s machine learning and data visualization system would have been to help users of the combined system identify unusual or anomalous results which differ significantly from most of the data.
RE Claim 17, Lee discloses a method for automatically determining and reporting findings associated with data within a database or data set (Lee: [0339], disclosing an overview of ‘use cases’ for a machine learning service where users submit requests for machine learning tasks, and can be presented with interactive graphical displays of model evaluations), comprising: providing a data visualization service that communicates with and provides access to a database having a data set associated with a plurality of attributes and dimensions (Lee: fig. 1, illustrating ‘system’ 100 comprising ‘raw data repositories’ 130 coupled with ‘input record handlers’ 160 (access to a database); [0089, 0102], divulging pre-processing of ‘input data records’ from ‘raw data’ repository, where ‘input data records’ may comprise variables of a variety of data types, and training of models (plurality of attributes and dimensions is implied), [0307-0308], visualization of results and use UIs by users to dynamically manipulate settings and observe effects of changed settings in real time (Lee’s ML service effectively provides a data visualization service as well)).
Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 22, Lee discloses a non-transitory computer readable medium, including instructions stored thereon which when read and executed by one or more computers including one or more processors cause the one or more computers to perform a method (Lee: fig. 70, ‘system memory’ 9020; [0343, 0346], “System memory 9020 may be configured to store instructions and data accessible by processor(s) 9010 ... In some embodiments, system memory 9020 may be one embodiment of a computer-accessible medium configured to store program instructions and data as described above for FIG. 1 through FIG. 69 for implementing embodiments of the corresponding methods and apparatus”) comprising: providing a data visualization service that communicates with and provides access to a database having a data set associated with a plurality of attributes and dimensions (Lee: fig. 1, illustrating ‘system’ 100 comprising ‘raw data repositories’ 130 coupled with ‘input record handlers’ 160 (access to a database); [0089, 0102], divulging pre-processing of ‘input data records’ from ‘raw data’ repository, where ‘input data records’ may comprise variables of a variety of data types, and training of models (plurality of attributes and dimensions is implied), [0307-0308], visualization of results and use UIs by users to dynamically manipulate settings and observe effects of changed settings in real time (Lee’s ML service effectively provides a data visualization service as well)).
In addition, the remaining limitations recited in claim 22 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claims 13 and 18, Lee/Anand discloses the system of claim 1, the method of claim 17, and Lee further teaches expected values (Lee: fig. 68, ‘predicted values’), and the data visualization service continues to evaluate pairs of dimension attributes to determine additional findings, and report the additional findings to the client system (Lee: fig. 68, ‘acceptable (within tolerance) predictions’ 6868 and ‘out-of-tolerance predictions’ 6867; [0332], disclosing ‘out-of-tolerance predictions’ 6867 (additional findings)), while
Anand discloses findings are ranked according to relative deviation between values (Anand: [0043], “Residuals obtained for each observation under index I can be ranked by the outlier detection unit 112 to identify ranking of the residuals” (a residual represents a difference between values)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Anand’s ranked findings with Lee/Anand’s system comprising expected/predicted values and method of evaluating pairs of dimension attributes to determine additional findings (e.g., ‘out-of-tolerance predictions’) which are reported to a client system so the combined system can report the ‘out-of-tolerance predictions’ as the ranked findings to the client system. Additionally, the motivation for further combining Anand’s ranked findings with Lee/Anand’s system would have been to give users the ability to determine which observations corresponding to ‘out-of-tolerance predictions’ to keep when deciding to update their regression model.
RE Claims 14 and 19, Lee/Anand teaches the system of claim 1, the method of claim 17, and in addition Lee discloses the data visualization service is provided within a cloud computing environment (Lee: fig. 2; [0091], “FIG. 2 illustrates an example of a machine learning service implemented using a plurality of network-accessible services of a provider network … Networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of multi-tenant and/or single-tenant cloud-based computing or storage services) accessible via the Internet and/or other networks to a distributed set of clients may be termed provider networks herein”), and receives requests from client systems to display visualizations of the findings associated with the data set (Lee: [0312], “Examples of components of the interactive graphical display, as well as various controls that may be used in different embodiments are shown in FIG. 63-FIG. 69” (use of interactive controls to modify displayed information corresponds with ‘receiving’ requests to display visualizations)).
RE Claims 15 and 20, Lee/Anand discloses the system of claim 1, the method of claim 17, and Lee implicitly teaches for each pair of dimension attributes, operate a regression process to calculate an expected value of a target attribute for those dimension attributes with respect to each distinctive value in the other dimension attribute, and generate a finding for each dimension attribute in the pair of dimension attributes for each dimension attribute in the pair of attribute dimensions, based on discrepancies between expected and observed values (Lee: fig. 68, illustrating a summary of errors in predicted values from regression analysis of evaluation data set EDS7 using model M-0087; [0332], “FIG. 68 illustrates an example view of results of an evaluation run of a regression model that may be provided via an interactive graphical interface ... In graph 6820, the distribution of the acceptable predictions (i.e., predictions within the tolerance limit currently indicated by slider S1) and the out-of-tolerance predictions for different ranges of the true values is shown” (predicted values correspond with estimated values, and errors in prediction correspond with ‘findings’ where errors define differences between predicted and true values)).
RE Claims 16 and 21, Lee/Anand teaches the system of claim 1, the method of claim 17, and Lee also discloses the data visualization service is adapted to automatically determine a data visualization algorithm for use in generating one or more visualizations (Lee: [0307-0308], disclosing a number of ‘interactive graphical interfaces for exploring evaluation results’ where, depending on the evaluation results, a different visualization may be presented to the client (see figs. 63-68)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Tamhane A.C. (‘A note on the use of residuals for detecting an outlier in linear regression’, Biometrika, 69(2), pp. 488-489, 1982; detect outliers in linear regression by comparing an observation to a ‘z’ score).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611